DETAILED ACTION
		This Office action is in response to the After Final response filed on June 04, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a short-circuit detector including a plurality of comparators that provide respective outputs based on respective voltages at the semiconductor switching element, and a timer configured to synchronize the respective outputs of the comparators, such that the short-circuit detector is configured to detect whether or not a second current flowing not through the load and but through the semiconductor switching element is abnormal” in combination with all other limitations of the claim. Claims 2-8 depend directly or indirectly from claim 1, and are, therefore, also allowable at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “a short-circuit detector configured to detect whether or not a second current flowing not through the load and but through the semiconductor switching element is abnormal, wherein based on a detection result of the overcurrent detector and a detection result of the short- circuit detector, the semiconductor switching element is interrupted, and the short-circuit detector is configured to detect that the second current is abnormal when a voltage based on a drain voltage of the semiconductor switching element is equal to or higher than a threshold value at a time point at which noise has been removed by a filter at the drain voltage of the semiconductor switching element from a time point at which a gate voltage of the semiconductor switching element has exceeded a threshold value” in combination with all other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838